Citation Nr: 1645131	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for lumbar spine disability prior to December 10, 2012. 

4.  Entitlement to an initial rating in excess of 20 percent for lumbar spine disability on and after December 10, 2012. 

5.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity. 

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

7.  Entitlement to an effective date earlier than December 10, 2012 for the assignment of a separate rating for radiculopathy of the left lower extremity. 

8.  Entitlement to an effective date earlier than December 10, 2012 for the grant of service connection for radiculopathy of the right lower extremity. 

9.  Entitlement to service connection for bilateral hearing loss. 

10.  Entitlement to service connection for left hip disability. 

11.  Entitlement to service connection for right hip disability. 

12.  Entitlement to service connection for neck (also claimed as upper back) disability. 

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 13, 2013.  

14.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities on and after January 13, 2013.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1979.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, April 2013, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, bilateral hip disability, and neck/upper back disability, as well as entitlement to TDIU prior to January 13, 2013 and higher rating claims for PTSD and lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2016, the Veteran testified at the Board hearing that he wished to withdrawal his appeal for a higher rating for service-connected tinnitus.    

2.  In May 2016, the Veteran testified that a 10 percent rating effective September 19, 2011 for his right lower extremity radiculopathy and a 20 percent rating effective September 19, 2011 for his left lower extremity radiculopathy would satisfy both his higher rating and earlier effective date claims.  

3.  Effective September 19, 2011, the Veteran's left lower extremity radiculopathy has been productive of moderate severity and his right lower extremity radiculopathy has been productive of mild severity. 

4.  After resolving reasonable doubt in favor of the Veteran, he has been unemployable as a result of his service-connected disabilities effective January 13, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for a higher rating for service-connected tinnitus are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a disability rating of 20 percent for radiculopathy of the left lower extremity effective September 19, 2011 and a disability rating of 10 percent for radiculopathy of the right lower extremity effective September 19, 2011 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Codes 8520 (2015).

3.  The criteria for TDIU based on the Veteran's service-connected disabilities have been met effective January 13, 2013.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Tinnitus

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In May 2016, the Veteran testified at the Board hearing that he wished to withdrawal his appeal for a higher rating for tinnitus.  See Board transcript, p. 2-3.  Accordingly, the claim is dismissed.  

Initial Rating for Bilateral Lower Extremity Radiculopathy and Earlier Effective Date Claims 

By way of background, an April 2012 rating decision granted service-connection for a lumbar spine disability and assigned a 10 percent rating effective September 19, 2011.  Although the RO granted service connection for radiculopathy of the left lower extremity, the RO did not assign a separate rating at this time.  Within one year of the rating decision, new and material evidence was associated with the claims file.  As such, this rating decision did not become final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

An April 2013 rating decision then assigned a 20 percent rating for the lumbar spine disability effective December 10, 2012 and a 20 percent rating for left lower extremity radiculopathy effective December 10, 2012.  The RO also granted a separate 10 percent rating for right lower extremity radiculopathy effective December 10, 2012.  

The Veteran now contends that he is entitled to a higher rating for his bilateral lower extremity radiculopathy, as well as earlier effective dates for his radiculopathy ratings.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  During the May 2016 hearing, the Veteran testified that an assignment of a 20 percent rating for his left lower extremity radiculopathy effective September 19, 2011 would satisfy his higher rating claim and earlier effective date claim for left lower extremity radiculopathy.  He also testified that the assignment of a 10 percent rating for his right lower extremity radiculopathy effective September 19, 2011 would satisfy his higher rating claim and earlier effective date claim for right lower extremity radiculopathy.  See hearing transcript, p. 29-30.       

The Veteran's lumbar spine disability is rated under the general rating formula for diseases and injuries of the spine.  Note (1) of the general rating formula for diseases and injuries of the spine states that any associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2014).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  

As noted above, the RO granted service-connection for left lower extremity radiculopathy effective September 19, 2011 in the April 2012 rating decision.  The November 2011 VA examination report noted that the Veteran had signs of radicular pain and that he had severe intermittent pain of the left lower extremity.  The February 2013 VA examination report revealed that the Veteran had moderate radiculopathy of the left lower extremity.  In light of this medical evidence, the Board finds that a 20 percent rating for left lower extremity radiculopathy effective September 19, 2011 is appropriate since the RO service-connected left lower extremity radiculopathy effective September 19, 2011 in the April 2012 rating decision and the November 2011 VA examination report noted severe intermittent pain of the left lower extremity.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (when the RO has listed a condition as service-connected on a rating sheet, it has effective granted service connection).  As the Veteran stated that a 20 percent rating effective September 19, 2011 would satisfy his higher rating claim and earlier effective date claim, further discussion is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The April 2013 rating decision granted service connection for right lower extremity radiculopathy and assigned a 10 percent rating effective December 10, 2012.  The November 2011 VA examination report noted that the Veteran had signs of radicular pain.  An April 2012 lay statement described radiating pain from his back to his bilateral lower extremities.  The February 2013 VA examination report noted that the Veteran reported intermittent pain, tingling, and numbness in the bilateral lower extremities.  The examiner noted that the Veteran had mild intermittent pain, paresthesias, and numbness of the right lower extremity.  The examiner further noted that he had mild radiculopathy of the right lower extremity.  

As noted above, the April 2012 rating decision did not become final since new and material evidence was received within one year of the rating decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Given that the April 2012 rating decision did not become final and in light of the Veteran's lay statements regarding radiating pain in his bilateral lower extremities, the Board finds that a 10 percent rating for right lower extremity radiculopathy is warranted effective September 19, 2011.  As the Veteran testified that a 10 percent rating for right lower extremity radiculopathy effective September 19, 2011 would satisfy his higher rating claim and earlier effective date claim, further discussion is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

TDIU Claim 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Here, although the Veteran filed a separate TDIU claim, the issue of entitlement to TDIU originally arose with the Veteran's initial rating claim for lumbar spine disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  
    
The Veteran is currently assigned a 30 percent rating effective January 13, 2013 for PTSD, a 10 percent rating prior to December 10, 2012 and a 20 percent rating on and after December 10, 2012 for lumbar spine disability, a 10 percent rating for right lower extremity radiculopathy and a 20 percent rating for left lower extremity radiculopathy effective September 19, 2011, and a 10 percent rating for tinnitus effective September 19, 2011.  Pursuant to 38 C.F.R § 4.16(a)(3), disabilities affecting a single body system or resulting from common etiology are considered as one disability.  As such, the Veteran's lumbar spine disability and bilateral lower extremity radiculopathy combine to a single 40 percent rating.  Thus, the Veteran meets the schedular requirement pursuant to 38 C.F.R § 4.16(a) effective January 13, 2013.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

During the May 2016 Board hearing, the Veteran testified that he has not worked full-time since the beginning of the appeal period, which is September 2011.  The Veteran also stated that he has a GED and that his work history mainly consists of physical labor.  It is the Veteran's contention that given his level of education and his work history, along with the manifestations of his PTSD and his physical disabilities, he is unable to obtain and retain gainful employment.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

February 2013 and December 2015 examination reports note that the Veteran's lumbar spine disability and bilateral lower extremity radiculopathy, in part, impact his ability to do work requiring prolonged sitting, standing, walking, heavy lifting, carrying ,and repetitive bending.  The November 2011 VA examination report also noted that the Veteran's back pain and limited motion impact his employment.              

During the Veteran's May 2013 VA psychiatric examination, he described himself as socially isolated.  The examiner noted symptoms of mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work relationships, and difficulty in adapting to stressful circumstances, including worklike settings.  

In light of the medical evidence which reveals the Veteran's limited mobility and difficulty sitting, lifting, and standing, along with his difficulty maintaining effective work relationships, the Board finds that his service-connected disabilities prevent him from obtaining and maintaining gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In light of this Veteran's education and employment history, along with the impact of his service-connected disabilities on his ability to work, the Board finds that the evidence of record shows that he is entitled to an award of a TDIU effective January 13, 2013, the date the Veteran met the schedular criteria.      


ORDER

Entitlement to a higher rating for service-connected tinnitus is dismissed.  

Effective September 19, 2011, entitlement to a 20 percent rating for left lower extremity radiculopathy prior to December 10, 2012 is granted. 

Effective September 19, 2011, entitlement to a 10 percent rating for left lower extremity radiculopathy prior to December 10, 2012 is granted. 

Entitlement to an effective date of September 19, 2011 for the grant of service connection for right lower extremity is granted. 

Entitlement to an effective date of September 19, 2011 for the assignment of a separate rating for left lower extremity is granted.  

Effective January 13, 2013, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the law and regulations governing payment of monetary benefits.  


REMAND

In regards to the initial rating claim for lumbar spine disability, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016) found that VA examinations must include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Since this information was not specifically provided by the examiners at the November 2011 and February 2013 VA examinations, the Board finds that a remand is required to obtain this information.  Id. 

During the May 2016 Board hearing, the Veteran testified that his service-connected PTSD has worsened since his last VA examination.  See Board hearing transcript, p. 14, 16.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this claim must be remanded.

The Veteran was afforded a VA examination in January 2012.  At that time, he did not have a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  However, in the Veteran's lay statements submitted since the January 2012 VA examination and in his May 2016 Board hearing, he has provided an indication that his hearing acuity has declined since his last VA audiology examination.  Given the indication that his hearing acuity has worsened since the last VA examination, a contemporaneous VA examination is necessary to adjudicate this claim.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

During the Board hearing, the Veteran expressed his contention that his service connection claims for neck/upper back disability, left hip disability, and right hip disability are related to his service-connected lumbar spine disability.  In May 2013, the Veteran was afforded a VA examination for his service connection claim for neck/upper back disability.  However, the examiner did not provide a complete rationale for why the Veteran's neck/upper back disability was not caused or aggravated by his service-connected back disability.  Moreover, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right or left hip disability is caused or aggravated by his service-connected lumbar spine disability.  

As discussed above, the Veteran is entitled to an award of TDIU effective January 13, 2013, the date the Veteran met the schedular criteria.  Given that the Board has remanded several claims that may impact the date the Veteran meets the schedular requirements for TDIU, the issue of entitlement to TDIU prior to January 13, 2013 is remanded.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  
      
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment dated since June 2016. 

2.  Invite the Veteran to submit lay or medical evidence from himself and other individuals who have first-hand knowledge, and/or where contemporaneously informed of any in-service neck injury or post-service neck or hip symptoms, along with information regarding the severity of symptoms of his lumbar spine disability and PTSD.  

3.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his bilateral hearing loss.  The claims file must be reviewed by the examiner and all necessary tests should be performed, including an audiological evaluation.  

Thereafter, the examiner must state whether the Veteran has hearing loss of the left or right ear pursuant to VA regulations and if so, the examiner shall opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to or had its onset in service.  The examiner should consider the January 2012 medical opinion. 

5.  Schedule the Veteran for an appropriate orthopedic VA examination. 




The examiner is asked to address the following: 

(A) Whether it is at least as likely as not that the Veteran's neck/upper back disability, left hip disability, or right hip disability had its onset in service, or is otherwise related to service.  The examiner should discuss the August 1976 service treatment record which notes cervical muscle spasm.  

(B) Whether it is at least as likely as not that the Veteran's neck/upper back disability, left hip disability, or right hip disability is caused by his service-connected lumbar spine disability. 

(C) Whether it is at least as likely as not that the Veteran's neck/upper back disability, left hip disability, or right hip disability is aggravated by his service-connected lumbar spine disability.

(D) The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine with specific findings as to flexion, extension, rotation, and/or side to side bending. 

(E) To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine disability, i.e., the extent of the Veteran's pain-free motion.  The examiner should also comment on any reports of flare-ups of the lumbar spine to include, if possible, any additional degrees of limited motion of the lumbar spine during flare-ups.  

6.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


